Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2008004977 (WO’977) in view of JP-H1151096 (JP’096).
Re: claim 1.  WO’977 show in figures 1 and 2a a brake protective cover 1 for temporary protective shielding of a brake, comprising:
a brake protective cover body 1, wherein the protective cover body has a cylindrical structure with one open end shown in figure 2a; a central position of an upper bottom surface of the protective cover body is provided with a central hole 14; a front-
[AltContent: textbox (Guiding slope)][AltContent: arrow][AltContent: textbox (Semi-cylindrical compensation columns)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    666
    560
    media_image1.png
    Greyscale



	JP’096 teaches in figures 1-3 the use of projections 26, 27, 28 comparable to the claimed compensation columns protruding radially inwards from the inner circumferential wall.

 
	Re: claim 7.  See the stacking slope at the end of the lead line of number 12 shown in figure 1 of WO’977 as broadly recited.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’977 in view of JP’096 as applied above, and further in view of US Patent 2350870 to Bogner.
Re: claim 3. WO’977, as modified, is silent with regards to the bottom surface of the protective cover on the periphery of the central hole being provided with a group of rip wires.
Bogner teaches in the reference the use of a group of rip wires or rip wire portions of element 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bottom surface of the cover body of WO’977, as modified, to have been provided with a group of rip wires, in view of the .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection does not rely on the previous combination of references.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






mmb
April 20, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657